                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                                Plaintiff,        )
                                                  )
                          v.                      )    Case No. 17-00257-01-CR-W-DGK
                                                  )
 LAMONT WHITE,                                    )
                                                  )
                                Defendant.        )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On August 9, 2017, the Grand Jury returned a one-count Indictment
charging that on or about March 15, 2017, the Defendant, Lamont White, having been convicted
of a crime punishable by imprisonment for a term exceeding one year, did knowingly possess, in
and affecting interstate commerce, a firearm.

The following matters were discussed and actions taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Matthew Aaron Moeder
           Case Agent: Det. John Straubel
     Defense: Ronna Holloman-Hughes

OUTSTANDING MOTIONS: none


TRIAL WITNESSES:
     Government: 6 with stipulations; 8 without stipulations
     Defendant: 1 witness, including the Defendant

TRIAL EXHIBITS:
     Government: approximately 40 exhibits
     Defendant: approximately 5 exhibits

DEFENSES: general denial

POSSIBLE DISPOSITION:
     ( ) Definitely for trial; ( ) Possibly for trial; ( X ) Likely a plea will be worked out
TRIAL TIME: 2 days total
     Government’s case including jury selection: 1.5 day(s)
     Defendant: .5 day(s)

STIPULATIONS: Interstate nexus.

UNUSUAL QUESTIONS OF LAW: none

FILING DEADLINES:

       Witness and Exhibit List
             Government: Updated list(s) due on or before November 19, 2019.
                    Proposed Witness List filed October 24, 2018

              Defendant: Updated list(s) due on or before November 19, 2019.
                    Proposed Witness List filed October 29, 2018
                    Proposed Exhibit List filed October 29, 2018

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Amendments due on or before November
27, 2019.
             Government’s Proposed Voir Dire filed October 24, 2018
             Government’s Proposed Jury Instructions filed October 24, 2018
             Defendant’s Proposed Voir Dire filed October 29, 2019.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: None anticipated. Due on or before November 27, 2019.


TRIAL SETTING: Criminal jury trial docket set for December 2, 2019.

       Please note: Both parties request the second week of the trial docket.


       IT IS SO ORDERED




                                                    /s/ Lajuana M. Counts
                                                   LAJUANA M. COUNTS
                                                   UNITED STATES MAGISTRATE JUDGE



                                               2
